— Appeal by defendant from a *901judgment of the Supreme Court, Kings County (Kooper, J.), rendered November 15, 1982, convicting him of robbery in the first degree (14 counts), and assault in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
As the police had probable cause to arrest defendant (People v Landy, 59 NY2d 369; People v Laskaris, 82 AD2d 34), the denial of that branch of his pretrial motion which sought suppression of the money and jewelry recovered from him at the time of his arrest was proper.
The record supports the denial of that branch of his motion which sought suppression of his confession, as it was made after his valid arrest and after he knowingly and intelligently waived his Miranda rights. The record is devoid of any indication of coercive behavior on the part of the police or the District Attorney (cf. People v Anderson, 42 NY2d 35).
Similarly, there is no support for defendant’s contention that the lineup in which one of the robbery victims identified him as a participant was suggestive (People v Rodriguez, 64 NY2d 738; People v Logan, 25 NY2d 184, cert denied 396 US 1020).
As defendant’s own confession was substantially identical with the extrajudicial statements of his nontestifying codefendants, defendant was not prejudiced by the denial of his motion to sever (see, Parker v Randolph, 442 US 62; People v McNeil, 24 NY2d 550, cert denied sub nom. Spain v New York, 396 US 937; People v Berzups, 49 NY2d 417; People v Campos, 108 AD2d 751).
When the evidence is viewed in a light more favorable to the People, as it must be, defendant’s guilt was proven beyond a reasonable doubt (Jackson v Virginia, 443 US 307; People v Contes, 60 NY2d 620). Mangano, J. P., Brown, Rubin and Lawrence, JJ., concur.